DETAILED ACTION
Claims 34-53 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
Poutievshi does not teach or suggest a transition to the new network topology initiated by a detected failure in network communication and “determining whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure”, as claimed, [Remarks, pages 8-9].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Poutievshi discloses detecting the failure of the network node or link [col. 3, lines 49-63, col. 4, lines 56-64, detecting the failure of the network node or link (OCS 120 may adjust topology to improve network performance, for example, based on demand, traffic patterns, or the like)]; determining a new topology [claim 1, a new topology (new network topology)] of the communication network resulting from the failure [col. 3, lines 49-63, col. 4, lines 56-64, col. 8, lines 3-15, determining a new topology of the communication network resulting from the failure (connection is adjusted to arrive at the new topology)]; and determining whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure [fig. 4, col. 1, lines 43-67, col. 2, lines 1-3, col. 5, lines 1-25, col. 8, lines 3-35, determining whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure (waiting a predetermined period of time; a period of time passes while routing converges; new routing making room by deleting old links if necessary)].

Regarding a transition to the new network topology initiated by a detected failure in network communication, Poutievshi discloses in col. 1, lines 32-42, col. 3, lines 23-29, col. 5, lines 1-11, col. 8, lines 44-53, and col. 9, lines 11-14.
To prevent packet loss graceful transition from a first network topology to a second network topology may be effected. For example, the transition may include identifying links to be removed from the existing topology, draining the identified links, waiting a predetermined period of time, reconfiguring the OCS to the second network topology, reconfiguring switches in the network to the second network topology, and then routing traffic through the new links. According to some examples, multiple such graceful transitions may be performed through one or more intermediate topologies.

(9) A fourth option provides for finding links to be removed, draining the links to be removed, and waiting for routing to converge. The OCS is reconfigured to the new topology, and switches are reconfigured to the new topology, for example, by adding links. Traffic may then be routed through the new links. During this transition, connectivity is maintained while sacrificing a controlled amount of bandwidth. 

(23) …. New links to be added may be selected by picking all links that can be added without removing any existing links from a current topology. Further new links may be selected such that removing links to make room for the additional links will not degrade connectivity below a given threshold. These additional links can be selected at random, or they can be selected to minimize bandwidth degradation.

(63) In block 520, …. However, the additional links may be selected such that removal of existing links will not degrade connectivity below a given threshold. According to one example, the additional links may be selected at random. According to another example, the additional links may be selected so as to minimize bandwidth degradation. 

(69) The above-described aspects of the technology may be advantageous in preventing packet loss during topology updates. Moreover, the above described techniques provide for maximizing bandwidth during the transition.

In other words, Poutievshi disclose selecting a new network topology that will minimize bandwidth degradation (packet loss), and waiting a predetermined period of time before the activation of the new topology.

Therefore, given that Poutievshi discloses selecting a new network topology that will minimize bandwidth degradation and waiting a predetermined period of time before the activation of the new topology, then the prior art clearly discloses a transition to the new network topology initiated by a detected failure in network communication and determining whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure.

Regarding the rejection of claims 48 and 53, claims 48 and 53 recite the same limitations as set forth in claim 34, the response to claim 34 is also applicable to claims 48 and 53, and thus please refer to the response to claim 34 above.

Regarding the dependent claims 35-47 and 49-52, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 34-42 and 48-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poutievski et al., (hereinafter Poutievski), U.S. Patent No. 9,876,705.

As per claim 34, Poutievski discloses a method implemented by a router in communication network of making routing updates [Abstract, a method implemented by a router in communication network of making routing updates (method are provided for updating a network including at least one optical circuit switch (OCS) to transition from an existing network topology to a new network topology)], the method comprising the router: 
determining an initial topology [claim 1, an initial topology (existing network topology)] of the communication network prior to a failure of a network node or link in the communication network [col. 1, lines 32-42, col. 3, lines 49-63, determining an initial topology of the communication network prior to a failure of a network node or link in the communication network (prevent packet loss graceful transition from a first network topology to a second network topology; adjust topology to improve network performance)]; 
detecting the failure of the network node or link [col. 3, lines 49-63, col. 4, lines 56-64, detecting the failure of the network node or link (OCS 120 may adjust topology to improve network performance, for example, based on demand, traffic patterns, or the like)]; 
determining a new topology [claim 1, a new topology (new network topology)] of the communication network resulting from the failure [col. 3, lines 49-63, col. 4, lines 56-64, col. 8, lines 3-15, determining a new topology of the communication network resulting from the failure (connection is adjusted to arrive at the new topology)]; 
computing a new routing table based on the new topology [col. 1, lines 58-67, col. 2, lines 1-3, col. 3, lines 5-22, col. 8, lines 3-35, claim 4, computing a new routing table based on the new topology (updating forwarding tables; reconfigured to the second topology… configuration/tables updated to establish new links that are added in the second topology)]; and 
determining whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure [fig. 4, col. 1, lines 43-67, col. 2, lines 1-3, col. 5, lines 1-25, col. 8, lines 3-35, determining whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure (waiting a predetermined period of time; a period of time passes while routing converges; new routing making room by deleting old links if necessary)].

As per claim 35, Poutievski discloses the method of claim 34, wherein determining whether to delay activation of the new routing table comprises: 
determining, based on a comparison of the new topology with the initial topology, a set of downlinks that are available in the initial topology and unavailable in the new topology [fig. 3, 4, col. 6, lines 33-44, col. 8, lines 19-67, determining, based on a comparison of the new topology with the initial topology, a set of downlinks that are available in the initial topology and unavailable in the new topology (updated topology including selected links are then added, removing existing links where necessary)]; and 
determining whether to delay activation of the new routing table based at least in part on the set of downlinks [fig. 4, col. 1, lines 43-67, col. 2, lines 1-3, col. 5, lines 1-25, col. 8, lines 3-35, determining whether to delay activation of the new routing table based at least in part on the set of downlinks (waiting a predetermined period of time; a period of time passes while routing converges; new routing making room by deleting old links if necessary)].

As per claim 36, Poutievski discloses the method of claim 35, further comprising
activating the new routing table without delay if the set of downlinks is not null [col. 5, lines 9-67, activating the new routing table without delay if the set of downlinks is not null (install/activate new routing information; links to add is not empty)].

As per claim 37, Poutievski discloses the method of claim 35, further comprising 
delaying activation of the new routing table if the set of downlinks comprises a single member representing a link incident to the router and for which a backup path is provisioned [col. 1, lines 32-67, col. 3. Lines 13-29, delaying activation of the new routing table if the set of downlinks comprises a single member representing a link incident to the router and for which a backup path is provisioned (identifying, by one or more computing devices, links to be removed from the existing topology, draining the identified links, waiting a predetermined period of time, reconfiguring, by the one or more computing devices)].

As per claim 38, Poutievski discloses the method of claim 34, wherein determining whether to delay activation of the new routing table comprises: 
determining, based on a comparison of the new topology with the initial topology before the network failure, a set of uplinks that are available in the new topology and unavailable in the initial topology [col. 5, lines 9-67, determining, based on a comparison of the new topology with the initial topology before the network failure, a set of uplinks that are available in the new topology and unavailable in the initial topology (add this new link if available)]; and 
determining whether to delay activation of the new routing table based at least in part on the set of uplinks [col. 5, lines 9-67, determining whether to delay activation of the new routing table based at least in part on the set of uplinks (install/activate new routing information; links to add is not empty)].

As per claim 39, Poutievski discloses the method of claim 38, further comprising 
activating the new routing table without the delay if the set of uplinks is not null  [col. 5, lines 9-67, activating the new routing table without the delay if the set of uplinks is not null  (install/activate new routing information; links to add is not empty)].

As per claim 40, Poutievski discloses the method of claim 38, further comprising 
activating the new routing table without the delay if the set of uplinks comprises at least one member representing a link incident to the router [col. 1, lines 32-67, col. 3. Lines 13-29, activating the new routing table without the delay if the set of uplinks comprises at least one member representing a link incident to the router (identifying, by one or more computing devices, links to be removed from the existing topology, draining the identified links, waiting a predetermined period of time, reconfiguring, by the one or more computing devices)].

As per claim 41, Poutievski discloses the method of claim 38; further comprising 
determining, based on a comparison of the new topology with the initial topology, a set of downlinks that are available in the initial topology and unavailable in the new topology [col. 5, lines 9-67, determining, based on a comparison of the new topology with the initial topology, a set of downlinks that are available in the initial topology and unavailable in the new topology (add this new link if available)]; and 
determining to delay activation of the new routing table if: the set of downlinks comprises one member representing a link incident to the router and for which a backup path is provisioned; and the set of uplinks is not null [col. 5, lines 9-67, determining to delay activation of the new routing table if: the set of downlinks comprises one member representing a link incident to the router and for which a backup path is provisioned; and the set of uplinks is not null (install/activate new routing information; links to add is not empty)].

As per claim 42, Poutievski discloses the method of claim 38, further comprising delaying activation of the new routing table if: 
further comprising determining, based on a comparison of the new topology with the initial topology, a set of downlinks that are available in the initial topology and unavailable in the new topology [col. 5, lines 9-67, determining, based on a comparison of the new topology with the initial topology, a set of downlinks that are available in the initial topology and unavailable in the new topology (add this new link if available)]; and 
determining to delay activation of the new routing table if: the set of downlinks comprises one member representing a link incident to the router and for which a backup path is provisioned; and the set of uplinks comprises at least one member representing a link incident to the router [col. 5, lines 9-67, determining to delay activation of the new routing table if: the set of downlinks comprises one member representing a link incident to the router and for which a backup path is provisioned; and the set of uplinks comprises at least one member representing a link incident to the router (install/activate new routing information; links to add is not empty)].

As per claim 48, Poutievski discloses a router in a packet-switched communication network [fig. 1A-1D, col. 3, line 67-col. 4, line 2, a router in a packet-switched communication network (switches 130, 135, 140 may be routers, chips, spines, or any other type of device capable of receiving and transmitting packets)], the router comprising: 
a packet forwarding circuit configured to receive packets over the packet-switched communication network and forward the received packets toward a respective destination [fig. 3, col. 6, lines 11-67, col. 7, lines 1-59, col. 8, lines 3-35, a packet forwarding circuit configured to receive packets over the packet-switched communication network and forward the received packets toward a respective destination (OCS 120 may include a number of data ports, such as uplink data ports 382 and downlink data ports 384; interface 375)]; and 
a routing circuit configured to compute forwarding instructions for the packet forwarding circuit [fig. 3, col. 6, lines 11-67, col. 7, lines 1-59, col. 8, lines 3-35, a routing circuit configured to compute forwarding instructions for the packet forwarding circuit (instructions 368 may include instructions for transitioning from an existing topology to an intermediate topology from a computing device 340)], the routing circuit being operative to: 
determine an initial topology [claim 1, an initial topology (existing network topology)] of the communication network prior to a failure of a network node or link in the communication network [col. 1, lines 32-42, col. 3, lines 49-63, determine an initial topology of the communication network prior to a failure of a network node or link in the communication network (prevent packet loss graceful transition from a first network topology to a second network topology; adjust topology to improve network performance)]; 
detect the failure of the network node or link [col. 3, lines 49-63, col. 4, lines 56-64, detect the failure of the network node or link (OCS 120 may adjust topology to improve network performance, for example, based on demand, traffic patterns, or the like)]; 
determine a new topology [claim 1, a new topology (new network topology)] of the communication network resulting from the failure [col. 3, lines 49-63, col. 4, lines 56-64, col. 8, lines 3-15, determine a new topology of the communication network resulting from the failure (connection is adjusted to arrive at the new topology)]; 
compute a new routing table based on the new topology [col. 1, lines 58-67, col. 2, lines 1-3, col. 3, lines 5-22, col. 8, lines 3-35, claim 4, compute a new routing table based on the new topology (updating forwarding tables; reconfigured to the second topology… configuration/tables updated to establish new links that are added in the second topology)]; and 
determine whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure [fig. 4, col. 1, lines 43-67, col. 2, lines 1-3, col. 5, lines 1-25, col. 8, lines 3-35, determine whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure (waiting a predetermined period of time; a period of time passes while routing converges; new routing making room by deleting old links if necessary)].

As per claim 49, Poutievski discloses the router of claim 48, wherein the routing circuit is configured to determine whether to delay activation of the new routing table by: 
determining, based on a comparison of the new topology with the initial topology, a set of downlinks that are available in the initial topology and unavailable in the new topology [fig. 3, 4, col. 6, lines 33-44, col. 8, lines 19-67, determining, based on a comparison of the new topology with the initial topology, a set of downlinks that are available in the initial topology and unavailable in the new topology (updated topology including selected links are then added, removing existing links where necessary)]; and 
determining whether to delay activation of the new routing table based at least in part on the set of downlinks [fig. 4, col. 1, lines 43-67, col. 2, lines 1-3, col. 5, lines 1-25, col. 8, lines 3-35, determining whether to delay activation of the new routing table based at least in part on the set of downlinks (waiting a predetermined period of time; a period of time passes while routing converges; new routing making room by deleting old links if necessary)].

As per claim 50, Poutievski discloses the router of claim 49, 
wherein the routing circuit is configured to activate the new routing table without delay if the set of downlinks is not null [col. 5, lines 9-67, activate the new routing table without delay if the set of downlinks is not null (install/activate new routing information; links to add is not empty)].

As per claim 51, Poutievski discloses the router of claim 49, 
wherein the routing circuit is configured to delay activation of the new routing table if the set of downlinks comprises a single member representing a link incident to the router and for which a backup path is provisioned [col. 1, lines 32-67, col. 3. Lines 13-29, delay activation of the new routing table if the set of downlinks comprises a single member representing a link incident to the router and for which a backup path is provisioned (identifying, by one or more computing devices, links to be removed from the existing topology, draining the identified links, waiting a predetermined period of time, reconfiguring, by the one or more computing devices)].

As per claim 52, Poutievski discloses the router of claim 48, wherein the routing circuit is further to determine whether to delay activation of the new routing table by: 
determining, based on a comparison of the new topology with the initial topology before the network failure, a set of uplinks that are available in the new topology and unavailable in the initial topology [col. 5, lines 9-67, determining, based on a comparison of the new topology with the initial topology before the network failure, a set of uplinks that are available in the new topology and unavailable in the initial topology (add this new link if available)]; and 
determining whether to delay activation of the new routing table based at least in part on the set of uplinks [col. 5, lines 9-67, determining whether to delay activation of the new routing table based at least in part on the set of uplinks (install/activate new routing information; links to add is not empty)].

As per claim 53, Poutievski discloses a non-transitory computer readable recording medium storing a computer program product for controlling a router in communication network for making routing updates [Abstract, a non-transitory computer readable recording medium storing a computer program product for controlling a router in communication network for making routing updates (updating a network including at least one optical circuit switch (OCS) to transition from an existing network topology to a new network topology)], the computer program product comprising program instructions which, when run on processing circuitry of the router, causes the router to: 
determine an initial topology [claim 1, an initial topology (existing network topology)] of the communication network prior to a failure of a network node or link in the communication network [col. 1, lines 32-42, col. 3, lines 49-63, determine an initial topology of the communication network prior to a failure of a network node or link in the communication network (prevent packet loss graceful transition from a first network topology to a second network topology; adjust topology to improve network performance)]; 
detect the failure of the network node or link [col. 3, lines 49-63, col. 4, lines 56-64, detect the failure of the network node or link (OCS 120 may adjust topology to improve network performance, for example, based on demand, traffic patterns, or the like)]; 
determine a new topology [claim 1, a new topology (new network topology)] of the communication network resulting from the failure [col. 3, lines 49-63, col. 4, lines 56-64, col. 8, lines 3-15, determine a new topology of the communication network resulting from the failure (connection is adjusted to arrive at the new topology)]; 
compute a new routing table based on the new topology [col. 1, lines 58-67, col. 2, lines 1-3, col. 3, lines 5-22, col. 8, lines 3-35, claim 4, compute a new routing table based on the new topology (updating forwarding tables; reconfigured to the second topology… configuration/tables updated to establish new links that are added in the second topology)]; and 
determine whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure [fig. 4, col. 1, lines 43-67, col. 2, lines 1-3, col. 5, lines 1-25, col. 8, lines 3-35, determine whether to delay activation of the new routing table based on a comparison of the new topology with the initial topology determined before the failure (waiting a predetermined period of time; a period of time passes while routing converges; new routing making room by deleting old links if necessary)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poutievski, in view of Hedge et al., (hereinafter Hedge), U.S. Patent No. 9,838,246.

As per claim 43, Poutievski discloses the method of claim 34, Poutievski does not explicitly disclose further comprising: starting a delay timer responsive to detection of the failure; and controlling the delay timer based on the comparison of the new topology with the initial topology.
However, Hedge teaches starting a delay timer responsive to detection of the failure; and controlling the delay timer based on the comparison of the new topology with the initial topology [col. 7, lines 57-67, col. 8, lines 1-42, col. 10, lines 22-52, col. 15, lines 10-57, starting a delay timer responsive to detection of the failure; and controlling the delay timer based on the comparison of the new topology with the initial topology (router 12A may start a timer; time for each of routers 12 to update its forwarding state to reflect the change in network topology; timer T3 has expired, its forwarding state to forward network packets according to the new network topology)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Poutievski by starting a delay timer responsive to detection of the failure as taught by Hedge because it would provide the Poutievski's method with the enhanced capability of enabling each of the network devices to become synchronized before using the new network topology [Hedge, col. 1, lines 55-66].

As per claim 44, Poutievski discloses the method of claim 43, further comprising 
activating the new routing table responsive to determining that activation of the new routing table should not be delayed [col. 5, lines 9-67, activating the new routing table responsive to determining that activation of the new routing table should not be delayed (install/activate new routing information; links to add is not empty)].
Poutievski does not explicitly disclose aborting the delay timer and activating the new routing table.
However, Hedge teaches aborting the delay timer and activating the new routing table [col. 7, lines 57-67, col. 8, lines 1-42, col. 10, lines 22-52, col. 15, lines 10-57, aborting the delay timer and activating the new routing table (router 12A may start a timer; time for each of routers 12 to update its forwarding state to reflect the change in network topology; timer T3 has expired, its forwarding state to forward network packets according to the new network topology)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Poutievski by aborting the delay timer and activating the new routing table as taught by Hedge because it would provide the Poutievski's method with the enhanced capability of enabling each of the network devices to become synchronized before using the new network topology [Hedge, col. 1, lines 55-66].

As per claim 45, Poutievski discloses the method of claim 43, Poutievski does not explicitly disclose further comprising: 
waiting for expiration of the delay timer responsive to determining that activation of the new routing table should be delayed; and activating the new routing table upon expiration of the delay timer.
However, Hedge teaches waiting for expiration of the delay timer responsive to determining that activation of the new routing table should be delayed; and activating the new routing table upon expiration of the delay timer [col. 3, lines 3-50, col. 7, lines 57-67, col. 8, lines 1-42, col. 10, lines 22-52, col. 15, lines 10-57, waiting for expiration of the delay timer responsive to determining that activation of the new routing table should be delayed; and activating the new routing table upon expiration of the delay timer (router 12A may start a timer; time for each of routers 12 to update its forwarding state to reflect the change in network topology; timer T3 has expired, upon expiration of the defined time duration, forwarding, by the NPLR and according to a new network topology)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Poutievski by waiting for expiration of the delay timer responsive to determining that activation of the new routing table should be delayed as taught by Hedge because it would provide the Poutievski's method with the enhanced capability of enabling each of the network devices to become synchronized before using the new network topology [Hedge, col. 1, lines 55-66].

As per claim 46, Poutievski discloses the method of claim 34, Poutievski does not explicitly disclose wherein determining an initial topology of the communication network comprises constructing an initial topology graph representing the initial topology of the communication network.
However, Hedge teaches wherein determining an initial topology of the communication network comprises constructing an initial topology graph representing the initial topology of the communication network [col. 1, lines 17-34, wherein determining an initial topology of the communication network comprises constructing an initial topology graph representing the initial topology of the communication network (construct a complete topology or map of the network)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Poutievski by constructing an initial topology graph representing the initial topology of the communication network as taught by Hedge because it would provide the Poutievski's method with the enhanced capability of enabling each of the network devices to become synchronized before using the new network topology [Hedge, col. 1, lines 55-66].

As per claim 47, Poutievski discloses the method of claim 34, Poutievski does not explicitly disclose wherein determining a new topology of the communication network as a result of the failure comprises constructing a revised topology graph representing the resulting topology of the communication network as a result of the failure.
However, Hedge teaches wherein determining a new topology of the communication network as a result of the failure comprises constructing a revised topology graph representing the resulting topology of the communication network as a result of the failure [col. 1, lines 17-52, col. 8, lines 10-56, determining a new topology of the communication network as a result of the failure comprises constructing a revised topology graph representing the resulting topology of the communication network as a result of the failure (construct a complete topology or map of the network)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Poutievski by constructing an initial topology graph representing the initial topology of the communication network as taught by Hedge because it would provide the Poutievski's method with the enhanced capability of enabling each of the network devices to become synchronized before using the new network topology [Hedge, col. 1, lines 55-66].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. She et al., U.S. Publication No. 2019/0020500, discloses topology change in the ERP network based on assumption that another link in the network has failed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/Primary Examiner, Art Unit 2469